          Case 1:20-cv-07952-KPF Document 75 Filed 03/26/21 Page 1 of 2


                                                                      MEMO ENDORSED
                                                                    March 26, 2021

Via ECF
The Honorable Katherine Polk Failla,
 United States District Court for the
     Southern District of New York,
          40 Foley Square, Room 2103,
                New York, New York 10007.
        Re:     Arkansas Teacher Retirement System v. Allianz Global Investors U.S. LLC, et
                al., No. 20-cv-05615;
                Retirement Program for Employees of the Town of Fairfield, et al. v. Allianz
                Global Investors U.S. LLC, No. 20-cv-05817;
                Lehigh University v. Allianz Global Investors U.S. LLC, et al., No. 20-cv7061;
                Teamster Members Retirement Plan v. Allianz Global Investors U.S. LLC, et al.,
                No. 20-cv-07154;
                Blue Cross and Blue Shield Association National Employee Benefits Committee v.
                Allianz Global Investors U.S. LLC, et al., No. 20-cv-07606;
                Metropolitan Transportation Authority Defined Benefit Pension Plan Master
                Trust, et al. v. Allianz Global Investors U.S. LLC, et al., No. 20-cv-07842;
                Chicago Area I.B. of T. Pension Plan & Trust, et al. v. Allianz Global Investors
                U.S. LLC, et al., No. 20-cv-07952;
                The Employes’ Retirement System of the City of Milwaukee v. Allianz Global
                Investors U.S. LLC, et al., No. 20-cv-08642;
                The Chicago & Vicinity Laborers’ District Council Pension Fund, et al. v. Allianz
                Global Investors U.S. LLC, et al., No. 20-cv-09478;
                The Boards Of Trustees For The Carpenters Health And Security Trust Of Western
                Washington, et al v. Allianz Global Investors U.S. LLC, et al., No. 20-cv-09479;
                United Food & Commercial Workers Unions & Employers Midwest Pension
                Fund, et al. v. Allianz Global Investors U.S. LLC, et al., No. 20-cv-09587; and
                Trustees of the International Brotherhood of Electrical Workers, Local No. 38
                Pension Fund Pension Plan v. Allianz Global Investors U.S. LLC, et al., No. 20-
                cv-10028.


Dear Judge Failla:
               In accordance with Rule 21.8 of the Electronic Case Filing Rules & Instructions of
the United States District Court for the Southern District of New York, Defendant Allianz Global
Investors U.S. LLC (“AllianzGI”) respectfully requests Your Honor’s approval to permanently
seal certain declarations and all accompanying exhibits filed on February 25, 2021 in support of
motions to dismiss in the above-referenced actions. Certain exhibits to these declarations included
financial account numbers and taxpayer-identification numbers that inadvertently were not
redacted as required under Federal Rule of Civil Procedure 5.2. As instructed by the Clerk’s
             Case 1:20-cv-07952-KPF Document 75 Filed 03/26/21 Page 2 of 2




    The Honorable Katherine Polk Failla                                                           -2-

    Office, these declarations and all their accompanying exhibits will be re-filed today, with the
    information referenced above redacted from certain exhibits. AllianzGI has requested that the
    Clerk’s Office temporarily seal the declarations and exhibits pending Your Honor’s ruling on this
    request to permanently seal them.
                   The declarations with the affected exhibits to be permanently sealed are located at
    the following docket entries:
                      No. 20-cv-05615 – ECF No. 84;
                      No. 20-cv-05817 – ECF No. 56;
                      No. 20-cv-07061 – ECF Nos. 56 & 58;
                      No. 20-cv-07154 – ECF Nos. 72 & 74;
                      No. 20-cv-07606 – ECF No. 73;
                      No. 20-cv-07842 – ECF No. 54;
                      No. 20-cv-07952 – ECF No. 72;
                      No. 20-cv-08642 – ECF No. 98;
                      No. 20-cv-09478 – ECF No. 64;
                      No. 20-cv-09479 – ECF No. 64;
                      No. 20-cv-09587 – ECF No. 53; and
                      No. 20-cv-10028 – ECF No. 46.

                   Respectfully,

           /s/ Robert J. Giuffra, Jr.                      /s/ Robert A. Skinner
           Robert J. Giuffra, Jr.                          Robert A. Skinner
           Stephanie G. Wheeler                            Amy D. Roy
           Kathleen Suzanne McArthur                       Mary Elizabeth Brust
           Ann-Elizabeth Ostrager                          Cole A. Goodman
           Jacob M. Croke                                  ROPES & GRAY LLP
           Hilary M. Williams                              Prudential Tower
           SULLIVAN & CROMWELL LLP                         800 Boylston
           125 Broad Street                                Boston, MA 02199
           New York, New York 10004-2468                   Telephone: (617) 951-7000
           Telephone: (212) 558-4000                       Facsimile: (617) 951-7050
           Facsimile: (212) 558-3588
                         Counsel for Defendant Allianz Global Investors U.S. LLC


    cc:    All parties of record (by ECF)

Application GRANTED. Due to the sensitive information contained therein,
the docket entries specified above shall be sealed, viewable only to the
Court and parties.                 SO ORDERED.


Dated:      March 26, 2021
            New York, New York
                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE
